Citation Nr: 1454821	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to May 14, 2012 and in excess 50 percent as of May 14, 2012 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent prior to May 14, 2012 and in excess of 40 percent as of May 14, 2012 for service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from July 1974 to July 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity to include such symptoms as sleep impairment, flattened affect, depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, some social isolation, moderate social impairment and some occupational impairment; the Veteran's probative GAF score ranged from 50 to 65.  

2.  The medical and lay evidence of record does not show that prior to May 14, 2012 the Veteran's service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine was manifested by flexion limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with physician prescribed bed rest.

3.  The preponderance of the evidence reveals that as of May 14, 2012, the Veteran's service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine was manifested by flexion limited to 10 degrees with consideration of pain on use with no evidence of ankylosis or intervertebral disc syndrome with physician prescribed bed rest.

4.  The Veteran meets the schedular percentage requirements for entitlement to TDIU; however, his service-connected disabilities are not shown to be productive of a disability picture that precludes him from securing and following some form of substantially gainful employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for service-connected PTSD prior to May 14, 2014 have been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an initial disability rating in excess of 50 percent for service-connected PTSD have not been met or approximated as of May 14, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).  

3.  The criteria for a disability rating in excess of 20 percent for degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine prior to May 14, 2012 and in excess of 40 percent as of May 14, 2012 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5242 (2014).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial disability rating assigned for PTSD.  The August 2010 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the August 2010 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The June 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

With respect to the Veteran's claim for TDIU, a letter dated in October 2011 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran of what evidence was necessary to substantiate his claim for TDIU to include on an extra-schedular basis.  The letter notified the Veteran in order to support his claim, the evidence must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and or physical tasks required to get or keep substantial employment and he must meet the disability percentage requirement specified in 38 C.F.R. § 4.16 (i.e., one disability ratable at 60 percent or more OR more than one disability with one disability ratable at 40 percent or more and a combined rating of 70 percent or more).  The Veteran was also informed of the evidence he should provide to support a claim for an extra-schedular evaluation based on exceptional circumstances.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence. 

The Board notes for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

The Veteran did not file a separate request for increase of his service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine.  A review of the disability rating for his service-connected lumbar spine disability was undertaken by the RO in August 2012; as part of his claim for TDIU.  The Veteran put the claim for increase for degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine at issue when he filed a notice of disagreement in September 2012.  The claim was readjudicated in a September 2014 statement of the case.  The October 2011 letter notified the Veteran of the evidence that is considered in determining a disability rating to include the nature, severity and duration of symptoms and the impact the condition has on employment and the types of evidence that may affect the disability rating.  

The Board recognizes that the Veteran was not specifically informed that the evidence must show a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment with respect to his increased rating claim.  However, the Veteran is not prejudiced by this error as the evidence shows that the Veteran had actual knowledge of this requirement, as well as, the specific rating criteria used to evaluate the Veteran's back condition.  In this regard, the Veteran asserted in the September 2012 notice of disagreement that his back condition warrants an increase rating as the 40 percent disability rating does not consider functional loss due to pain on movement as required by 38 C.F.R. § 4.40 nor does the rating consider the effect of the treating medication, use of a back brace and the use of an electrical stimulant.  

Furthermore, the Veteran has not alleged any prejudice resulting from any lack of notice regarding his increased rating claim for his lumbar spine disability.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  The record contains no statements or argument from the Veteran that the provided VCAA notice was defective or how it affected the essential fairness of the adjudication of the claim.

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, letters from the Veteran's private mental health provider in September 2009 and June 2010, VA treatment records, VA examination reports dated in April 2010 and May 2012 and lay statements from the Veteran.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his mental health symptoms and/or lumbar spine symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis of Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2014).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A score ranging from 31-40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. at 32.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score ranging from 61 to 70 reflections some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulty in social, occupational or school functions, but generally functioning pretty well, has some meaningful interpersonal relationships.

During the appeal the RO increased the disability rating of the Veteran's service-connected PTSD from 30 percent to 50 percent effective May 14, 2012.  The medical evidence of record consists of VA treatment records, letters from the Veteran's private licensed psychological associate and psychologist and VA examination reports dated in April 2010 and May 2012.  Furthermore, additional evidence of the Veteran's PTSD symptoms includes lay statements by the Veteran.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 50 percent disability rating for the entire appeal period.

The Board notes that between June 29, 2009 and May 14, 2012, the evidence of record reveals that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity.  The Veteran had flattened affect, disturbances of mood and some difficulty establishing and maintaining effective work and social relationships.  A November 2009 private treatment record reveals that the Veteran had blunted affect.  The April 2010 VA examination documents that the Veteran's affect was restricted and his mood was mildly dysphoric.  He reported a low mood about 40 percent of time.  He had some sleep impairment with initial and middle somnia.  The Veteran experienced intrusive memories once or twice week.  He avoids talking about his war time experiences and watching Vietnam movies.  A September 2009 private treatment record shows that the Veteran's PTSD symptoms include feeling estrangement and detachment from others.  The April 2010 examiner noted that the Veteran seemed quite isolative and withdrawn from a lot of individuals.  The examiner concluded that the Veteran functions adequately for work and he had no significant job related impairment.  

The overall evidence of record reflects that the Veteran's symptoms do not meet the requirements for a 70 percent or 100 percent disability rating at any time during the appeal.  The evidence of record is negative for characteristics such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation, neglect of personal appearance and hygiene or difficulty in adapting to stressful circumstances (including work or a work like setting).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the VA examinations evaluating the Veteran's PTSD noted that the Veteran's eye contact and behavior were appropriate and he was oriented.  A September 2009 private treatment record notes that the Veteran's speech and train of thought were normal.  The evidence of record shows that the Veteran does not have any delusions or hallucinations.  A September 2009 private treatment record, VA treatment records and VA examinations indicate that the Veteran does not have any suicidal or homicidal ideation.  The Veteran does not have problematic impulse control or significant outbursts.  He is adequate with personal hygiene and basic activities of daily living.  There was no evidence of significant memory impairment or obsessive-compulsive behavior.  

The evidence shows that the Veteran experiences depressed mood and anxiety.  A May 2012 VA examination shows that the Veteran has panic attacks that occur weekly or less.  The Veteran's anxiety, panic attacks and depressed mood do not affect the Veteran's ability to function independently, appropriately and effectively.  He is able to attend church, he is involved in various charitable activities through his church and he works on home improvement projects around his house.  Although he dislikes crowds, the Veteran is able to go shopping and he will occasionally go to a restaurant.

The medical evidence reveals that the Veteran's symptoms result in some occupational impairment.  During the appeal period, the Veteran retired in December 2010 after working 20 years at Green Rock Correctional Center as a corrections officer.  The April 2010 VA examination notes that the Veteran experienced some degree of anxiety at work, though the examiner determined that this was within normal limits given the fact that he worked as a correctional officer in a dangerous environment and it would be appropriate to have some anxiety or vigilance.  The examiner observed that the anxiety did not impede his work.  The Veteran indicated in the application for increased compensation based on unemployability that he did not leave his last job because of his PTSD.  The May 2012 VA examination also notes that he retired because he was eligible and to get away from the stressful environment.  The Veteran reported that if he worked at the time of the May 2012 VA examination, then he would experience some degree of difficulty from being socially withdrawn and difficulty developing work relationships.  

The Board notes that the Veteran's private licensed psychological associate and psychologist provided the opinion in September 2009 and June 2010 that the Veteran was permanently disabled due to his PTSD symptoms.  However, at the time of these opinions, the Veteran was working full time.  Furthermore, the other evidence of record indicates that the Veteran was able to adequately perform his job as a corrections officer and as discussed above the evidence shows that he retired because he was eligible.  The Veteran specifically noted that he did not retire due to his PTSD.  Accordingly, the Board has determined that the private mental health opinions are of low probative value.

With respect to social impairment, the Board finds that the evidence indicates his PTSD results in moderate social impairment.  The Veteran has been married to his current wife for over 40 years.  They get along well, but his tendency to isolate has a negative impact on their relationship.  The Veteran has two children from previous relationships.  The Veteran does not have contact with one child, but he has contact with the other child and they get along fine.  The Veteran has a daughter from his current relationship.  He visits with her and they get along adequately.  The Veteran has a few close friends and talks to a neighbor frequently.  He attends church and engages in church related activities.  Based on the foregoing, the Veteran's symptoms do not result in the Veteran's inability to establish and maintain effective relationships or difficulty with family relations.  

VA treatment records and VA examinations show that the Veteran's GAF score ranged between 50 and 65 throughout the entire claims period.  This range in GAF score reveals moderate to serious symptoms with moderate or serious difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  These GAF scores are consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations, VA treatment records and discussed in the lay evidence of record.  The GAF scores reflect that the Veteran's disability picture more closely approximates a 50 percent disability rating throughout the appeal period as the evidence shows that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  

The Board recognizes that the Veteran's private licensed psychological associate and psychologist in September 2009 and June 2010 assigned the Veteran a GAF score of 39.  A GAF score of 39 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  This score is inconsistent with the evidence of record to include the symptoms discussed in the September 2009 private treatment record.  Specifically, the September 2009 record notes that the Veteran's speech and train of thought were normal.  Insight was limited.  The record also noted that the Veteran had some memory problems.  Further, at the time of the September 2009 and June 2010 reports, the Veteran was successfully working full time and he retired in December 2010 because he was eligible.  The Veteran was also able to engage in church and charitable activities throughout the appeal period.  The record also reflects that the Veteran has been married to his current wife for over 40 years and they tend to get along well, although there interactions are limited. The Veteran has a tendency for social isolation; however, he has a good relationship with his adult children and he has a few close friends.  Thus, the Board has determined that GAF score of 39 conflicts with the other evidence of record and is of low probative value.

In light of the foregoing, the Veteran's symptoms do not more closely approximate deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to PTSD or total occupational and social impairment.  Based on the evidence and analysis discussed above, the criteria for a 70 percent rating or higher have not been met or approximated.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 50 percent.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran's PTSD symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that his PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Degenerative Arthritic Changes of L5-S1 with Spondylosis of the Lumbar Spine

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine is currently evaluated as 20 percent disabling prior to May 14, 2012 and 40 percent disabling as of May 14, 2012 under 38 C.F.R. § 4.71a, Diagnostic Code 2010-5242 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that arthritis of the lumbar spine due to trauma under Diagnostic Code 5010 is the service-connected disorder and that degenerative arthritis of the spine rated under Diagnostic Code 5242 is the residual disability.

Diagnostic Code 5242 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

Prior to May 14, 2012

As an initial matter, the Board notes that the Veteran's service-connected lumbar spine disability was evaluated as part of his TDIU claim, which the RO received in January 2011.  There is no medical evidence of record that shows the Veteran's thoracolumbar spine was limited to 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine prior to the May 14, 2012 VA examination.  Furthermore, after a careful review of the lay statements of record, the Veteran has not asserted that his service-connected lumbar spine disability had increased in severity prior to the May 14, 2012 VA examination.  The Veteran specifically disagreed with the increased rating to 40 percent asserting that the 40 percent increase rating for the back condition does not consider "functional loss," effect of treating medical, use of back brace and use of an electrical stimulate.  In light of the foregoing, the Board finds that the medical or lay evidence of record does not reflect that the Veteran is entitled to a disability rating in excess of 20 percent prior to March 14, 2012.
	
As of May 14, 2012

The evidence of record shows that the Veteran does not have unfavorable ankylosis of the lumbar spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The May 2012 VA examination reflects that the Veteran has some range of motion of the thoracolumbar spine even with consideration of pain on motion, any additional limitation of movement after repetitive use or functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  The Board has also considered the lay evidence from the Veteran, regarding his back disability; however, none of that evidence indicates that his symptoms manifest in ankylosis of the spine.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine.  

The Board has considered whether the Veteran is entitled to a higher disability rating under other Diagnostic Codes.  Under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), if IVDS results in incapacitating episodes having a total duration of at least six weeks during the past twelve months a 60 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record shows that the Veteran did not have at least six weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

The Board has determined whether additional staged ratings are appropriate.  The evidence shows that the Veteran's symptoms of degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine have not fluctuated materially during the course of this appeal as to warrant any additional increased or staged rating.  As such, further staged ratings are not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  The Veteran is in receipt of a 10 percent disability rating for radiculopathy of the left lower extremity.  This issue is not on appeal.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine.  The May 2012 VA examination reflects that the Veteran does not have any bowel or bladder problems related to his thoracolumbar spine disability.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected lumbar spine disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 20 percent prior to May 14, 2012 and in excess of 40 percent as of May 14, 2012.  

Regarding whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine with the established criteria found in the rating schedule for degenerative arthritis of the spine shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the regulations specifically address the functional impact of the Veteran's low back pain and reduced range of motion.  The evidence does not indicate that his degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  Criteria and Analysis for TDIU Claim

The Veteran contends that his service-connected PTSD results in him being unable to obtain and maintain substantially gainful employment.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In the present appeal, the Veteran is service-connected for PTSD, rated as 50 percent disabling; degenerative arthritic changes, L5-S1 with spondylosis of the lumbar spine, 40 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and residual scar status post laminectomy, rated as noncompensable.  His current combined rating for these service-connected disabilities is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of these service-connected disabilities.  Specifically, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to his service-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose, 4 Vet. App. at 363.  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.  

The Veteran claims that his service-connected PTSD prevents him from securing and following any substantial gainful occupation.  The Veteran indicated in the application for increased compensation based on unemployability that he completed high school and two years of college.  He noted that he was employed as a correctional officer from December 1990 to December 2010.  The Veteran reported that he did not leave his last job because of his disability.  He asserts that he became too disabled to work in November 2010.  

Two letters from the Veteran's private licensed psychological associate and psychologist in September 2009 and June 2010 assert that the Veteran was totally and permanently disabled due to his PTSD symptoms.  The September 2009 letter noted that the Veteran's memory and concentration interfere with his ability to learn new tasks.  His hyperirritability and hypervigilence severely compromise his ability to initiate or sustain work relationships.  His isolating behaviors also severely compromise his ability to initiate and sustain social relationships.  The Board notes that at the time of these opinions, the Veteran was working full time.  Furthermore, the other evidence of record indicates that the Veteran was able to adequately perform his job as a corrections officer and that he retired because he was eligible.  The Veteran specifically noted that he did not retire due to his PTSD.  See April 2010 VA examination, January 2011 TDIU application and May 2012 VA examination.  Accordingly, the Board has determined that these opinions are of low probative value.

The April 2010 VA examination notes that the Veteran experiences some degree of anxiety at work, though the examiner determined that this was within normal limits given the fact that he worked as a correctional officer in a dangerous environment and it would be appropriate to have some anxiety or vigilance.  The examiner observed that the anxiety does not impede his work.  The Veteran reported in the April 2010 VA examination that he worked for the Department of Corrections for 24 years, full time.  He showed up regularly and did his job adequately.  The Veteran denied any troubles with supervisors.  He was not close to his co-workers, but he would speak to them if he saw them.  The April 2010 VA examiner determined that the Veteran was functioning adequately in the workplace.  The Veteran indicated in the application for increased compensation based on unemployability that he did not leave his last job because of his PTSD.  The May 2012 VA examination also notes that he retired because he was eligible and to get away from the stressful environment.  The Veteran reported that if he worked at the time of the May 2012 VA examination, then he would experience some degree of difficulty from being socially withdrawn and difficulty developing work relationships.  

The Veteran's service-connected degenerative arthritic changes, L5-S1 with spondylosis of the lumbar spine and radiculopathy of the left lower extremity were evaluated in May 2012.  The VA examiner determined that the Veteran's service-connected disabilities do not render the Veteran unable to secure and maintain substantially gainful employment.  The examiner provided the opinion that the Veteran is able to secure and maintain sedentary or physical employment, excluding prolonged sitting, heavy lifting or repetitive bending.  The other evidence of record also supports this conclusion.  In this regard, the April 2010 mental health VA examination report shows that the Veteran engaged in mowing the lawn, yard work and washing cars.  The Veteran reported in the May 2012 mental health VA examination that he does plumbing and other home improvement projects around the house.  Furthermore, a November 2013 VA treatment record shows that the Veteran reported that he exercises every day.  He noted that he had a Step Master treadmill at home and he enjoyed physical activity.  

In light of the evidence discussed above, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities alone would not prevent him from completing most physical or sedentary jobs.  Throughout the appeal period the Veteran has been able to engage in physical labor around the house and engage in physical fitness.  He is also an active member in his church and he engages in charitable activities.  These activities indicate that the Veteran would be able to obtain and sustain substantially gainful employment.  Thus, entitlement to a TDIU is not warranted.  


ORDER

Entitlement to an initial disability rating of 50 percent, but not greater, prior to May 14, 2012 for service-connected PTSD is granted.

Entitlement to an initial disability rating in excess of 50 percent as of May 14, 2012 for service-connected PTSD is denied.

Entitlement to a disability rating in excess of 20 percent prior to May 14, 2012 and in excess of 40 percent as of May 14, 2012 for service-connected degenerative arthritic changes of L5-S1 with spondylosis of the lumbar spine is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


